     Case 3:20-cv-01726-BEN-KSC Document 45 Filed 02/03/21 PageID.56 Page 1 of 1


 1
2
3
4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUCAS STAKER,                                   Case No.: 3:20-cv-01726-BEN-KSC
12                                   Plaintiff,
                                                     ORDER GRANTING MOTION TO
13                vs.                                CONTINUE STATUS CONFERENCE
14   C.R. BARD, INC.; BARD PERIPHERAL
     VASCULAR; INC.; and MCKESSON                    [ECF No. 44]
15   CORPORAT1ON,

16                                Defendants.

17
           This matter comes before the Court on the Parties' Joint Motion to Continue the
18
     Status Conference currently set for February 8, 2021. ECF No. 44. In support, the
19
     Parties state they have reached a settlement in principle and require an additional three
20
     months to finalize settlement documents. Id. at 2. Good cause appearing, the Motion is
21
     GRANTED. If a Joint Motion to Dismiss is not filed before May 3, 2021, the Court will
22
     hold an in-person status conference on May 5, 2021 at 10:30 AM. No further extensions
23
     of time shall be allowed.
24
           IT IS SO ORDERED.
25
26                   II
     Date: February b 2021
27
28                                                 Uni d States District Judge

                                                                              3:20-cv-01726-BEN-KSC
